DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 06/28/2022 in which claims 1, 3, 5, 15, and 18 have been amended, claims 21-23 have been added and entered of record.
Claim 15 has been amended herein to correct the antecedent basis in the claim. Based on the amended claim, the rejections under 35 U.S.C 112(b) second paragraph, are withdrawn.

Response to Argument
Applicant’s arguments with respect to the amended claims 1 and 18 have been considered but are moot in view of the new ground(s) of rejection below.
Applicant's arguments with respect to independent claim 14 have been considered but are not persuasive.  On pages 11-13, Applicant has attacked the references individually when they are meant to be considered a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
On Page 14, Applicant further accuse the rejections are based on impermissible hindsight and no objective reason or motivation to combine the references.  
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Narla '348 discloses the claimed invention except for using frequency deviation to detect islanding condition.  Joos discloses using frequency deviation in addition to measuring current and voltage to detect islanding condition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Narla '348 to incorporate the teaching of Joos and use frequency deviation in addition to measuring current and voltage to detect islanding condition.
In response to applicant's argument that the examiner's rejections are based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 13 92; 170 USPQ 209 (CCPA 1971).  
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  the claims recite “the monitored electronic data indicates a power deviation event” should be “the monitored electronic data indicates [[a]] the power deviation event.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGENO et al., US Patent Publication 2016/0226255; hereinafter “SUGENO”.
Regarding claim 1, SUGENO discloses an electrical system (Fig. 1), comprising: 
an energy control system (Fig. 1, energy control system 51-54, 56, 75, 81 and 82 …) comprising a microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59) electrically coupled to a utility grid (Fig. 1, 1) (Fig. 7-9, show commercial power indicate 1 is utility grid); 
a backup photovoltaic (PV) power generation system (Fig. 1, 5, 6, 15, and 16) electrically coupled to the microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59) of the energy control system (Fig. 1, energy control system 51-54, 56, 75, 81 and 82 …), the backup PV power generation system configured to generate and supply power (Fig. 1, 5 and 15 are PV) [0048], wherein the PV power generation system comprises a PV panel (Fig. 1, 5 and 15 are PV) and an inverter (Fig. 1, 6 and 16 are PV) [0035] electrically coupled to the PV panel (Fig. 1, 5 and 15); 
an energy storage system (Fig. 1, 5 and 15 are PV) electrically coupled to the microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59) of the energy control system (Fig. 1, 4), the energy storage system having one or more energy storage units (Fig. 1, 73) configured to store power supplied by the backup PV power generation system [0058]; and 
a PV disconnect device (Fig. 1, 62 and 63) electrically coupled to the backup PV power generation system (Fig. 1, 5, 6, 15, and 16) and the energy control system (Fig. 1, 51-54, 56, 75, 81 and 82…), 
wherein the PV disconnect device is disposed electrically downstream from the inverter of the backup PV power generation system (Fig. 1, 62 and 63 are downstream from 6 and 16) and electrically upstream from the microgrid interconnection device (Fig. 1, 62 and 63 are upstream from switch between 1 and 2, 51-54, 59), and the PV disconnect device is configured to electrically disconnect the backup PV power generation system from the microgrid interconnection device of the energy control system (Fig. 1, 62 and 63 are switches for connecting and disconnecting 5 and 15 from energy control system switch between 1 and 51-54, 56, 75, 81 and 82 …).
Regarding claim 2, SUGENO discloses the electrical system of claim 1 above, SUGENO also discloses the energy control system comprises a backup power bus (Fig. 1, 12 and 54) electrically coupled to the backup PV power generation system (Fig. 1, 5 and 15) and the energy storage system (Fig. 1, 73, 74), and wherein the PV disconnect device is disposed downstream of the backup PV power generation system (Fig. 1, 62 and 63 are downstream from 5 and 15) and upstream of the backup power bus (Fig. 1, 62 and 63 are upstream from 12 and 54).
Regarding claim 5, SUGENO discloses the electrical system of claim 1 above, SUGENO also discloses the microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59) is electrically coupled to at least one backup load (Fig. 1, 13), and 
a controller (Fig. 1, 75 and 82) in communication with the microgrid interconnection device and the PV disconnect device (Fig. 1, switch between 1 and 2, 51-54, 59), the controller configured to monitor electronic data of the electrical system [0048], [0060], 
wherein the controller is configured to detect a power deviation event [0048] [0049] [0059] [0068] ([0036] “when power failure is caused, the parallel-off switch 53 is turned OFF” indicate the system detects grid power), [0038] based on the monitored electronic data and actuate the PV disconnect device to disconnect the backup PV power generation system from the microgrid interconnection device when the power deviation event is detected [0068].
Regarding claim 6, SUGENO discloses the electrical system of claim 5 above, SUGENO also discloses the electronic data includes at least one of a power output of the backup PV power generation system ([0058] “the general load 3 is smaller than a solar photovoltaic amount” indicates PV system power output is monitor, [0060] [0090]), an available storage capacity of the energy storage system, and a current load demand by the at least one backup load.
Regarding claim 7, SUGENO discloses the electrical system of claim 6 above, SUGENO also discloses the power deviation event includes when the monitored power output of the backup PV power generation system is greater than the available storage capacity of the energy storage system ([0072] “the general load 3 is smaller than a solar photovoltaic amount” indicates PV system power output is monitor, [0060] [0090]).
Regarding claim 8, SUGENO discloses the electrical system of claim 6 above, SUGENO also discloses the power deviation event includes when the load demand by the at least one backup load decreases below a threshold value within a set time period [0058] (Fig. 7-9).
Regarding claim 9, SUGENO discloses the electrical system of claim 6 above, SUGENO also discloses the electronic data includes an operating status of the utility grid electrically coupled to the microgrid interconnection device ([0036] “when power failure is caused, the parallel-off switch 53 is turned OFF” indicate the system detects grid power), [0038], and the power deviation event includes when the operating status indicates a power outage of the utility grid [0036], [0038].
Regarding claim 13, SUGENO discloses the electrical system of claim 1 above, SUGENO also discloses the PV disconnect device comprises at least one of an electromechanical relay [0039], a solid-state relay, and a controllable alternating current breaker electrically coupled to the backup PV power generation system.
Regarding claim 18, SUGENO discloses a method for controlling an electrical system (Fig. 1, energy control system 51-54, 56, 75, 81 and 82 …) having a backup PV power generation system (Fig. 1, 5, 6, 15, and 16), an energy storage system (Fig. 1, 5 and 15 are PV), and an energy control system (Fig. 1, energy control system 51-54, 56, 75, 81 and 82 …), the energy control system including a microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59) electrically coupled to the backup PV power generation system (Fig. 1, 5, 6, 15, and 16), the energy storage system (Fig. 1, 5 and 15 are PV), a plurality of loads (Fig. 1, 3 and 13), and a utility grid (Fig. 1, 1) (Fig. 7-9, show commercial power indicate 1 is utility grid), the method comprising: 
monitoring electronic data from the electrical system [0048], [0060]; 
determining whether the monitored electronic data indicates a power deviation event ([0036] “when power failure is caused, the parallel-off switch 53 is turned OFF” indicate the system detects grid power), [0038] [0048] [0049] [0059]; and 
opening a PV disconnect device to electrically disconnect the backup PV power generation system from the microgrid interconnection device of the energy control system [0048], 
wherein the PV disconnect device is disposed electrically downstream from an inverter (Fig. 1, 6 and 16) of the backup PV power generation system (Fig. 1, 62 and 63 are downstream from 6 and 16 of 5 and 15) and electrically upstream from the microgrid interconnection device (Fig. 1, 62 and 63 are upstream from switch between 1 and 2, 51-54, 59).
Regarding claim 20, SUGENO discloses the method of claim 18 above, SUGENO also discloses the step of determining whether the monitored electronic data indicates a power deviation event further includes detecting when an operating status of the utility grid indicates a power outage ([0036] “when power failure is caused, the parallel-off switch 53 is turned OFF” indicate the system detects grid power), [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGENO.
Regarding claim 11, SUGENO discloses the electrical system of claim 5 above, SUGENO discloses when the power system failure (grid failure) [0066], and when the battery is fully charge that powered the backup load, the microgrid interconnection device disconnect the PV system from the microgrid [0068], and when night time power failure, the remaining capacity of the storage battery 73 is decreased [0071], and when the solar become available, the power is return supplying from the PV system [0072].  SUGENO does not explicitly disclose the controller is configured to keep the PV disconnect device in an open state for a predetermined time period.  However, it would have been obvious that, even the backup load is small, the battery eventually depleted over time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGENO and reconnect power from the PV system by reactivate the PV disconnect device for a predetermine of time until the power of the battery is depleted.  Doing so would allow continue powering the backup load without interruption.
Regarding claim 12, SUGENO discloses the electrical system of claim 11 above, SUGENO also discloses the predetermined time period is based on an algorithm or a lookup table ([0046] microcomputer operates base on algorithm).
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGENO in view of Narla et al., US Patent Publication 2018/0048159; hereinafter “Narla ‘159”.
Regarding claim 3, SUGENO discloses the electrical system of claim 1 above, SUGENO also discloses the microgrid interconnection device is configured to electrically disconnect the utility grid from the backup PV power generation system and the energy storage system (Fig. 1, switch between 1 and 2 is configured to disconnect 1 from the rest of the system).
SUGENO does not disclose the energy control system comprises a housing [0036] and the microgrid interconnection device is disposed in the housing.  Narla ‘159 discloses and energy control system comprises a housing [0036].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGENO to incorporate the teaching of Narla ‘159 and have the energy control system comprises a housing and the microgrid interconnection device is disposed in the housing.  Doing so would protect the energy control system and the microgrid interconnection device from the elements and protecting human from high voltage system.
Regarding claim 4, the combination of SUGENO and Narla ‘159 discloses the electrical system of claim 3 above, SUGENO also discloses the PV disconnect device is disposed in the housing of the energy control system and is in communication with a controller (Fig. 1, 75 and 82) of the microgrid interconnection device (Fig. 1, switch between 1 and 2, 51-54, 59)
Claim(s) 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGENO in view of Joos et al., US Patent Publication 2009/0319093; hereinafter “Joos”.
Regarding claim 10, SUGENO discloses the electrical system of claim 1 above, SUGENO does not disclose the electronic data includes a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period. Joos discloses a distribution system detecting anti-islanding condition base on a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period [0006] [0010]-[0011], [0086]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGENO to incorporate the teaching of Joos and have the electronic data includes a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period, since the detecting anti-islanding condition based on frequency deviation is well-known in the art.  Doing so would allow accurately and quickly detect islanding condition. 
Regarding claim 19, SUGENO discloses the method of claim 18 above, SUGENO does not disclose the step of determining whether the monitored electronic data indicates a power deviation event further includes comparing a frequency of the power supplied by the backup PV power generation system to a setpoint frequency.  Joos discloses a distribution system detecting anti-islanding event include comparing a frequency of the power supplied by the backup PV power generation system [0010]-[0011], [0086] to a setpoint frequency [0006].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGENO to incorporate the teaching of Joos and have the monitored electronic data indicates a power deviation event further includes comparing a frequency of the power supplied by the backup PV power generation system to a setpoint frequency, since the detecting anti-islanding condition based on frequency deviation is well-known in the art.  Doing so would allow accurately and quickly detect islanding condition.
Regarding claim 21, SUGENO discloses the method of claim 18 above, SUGENO discloses the microgrid interconnection device is configured to electrically disconnect the utility grid from the backup PV power generation- 7 -SunPower Corporation Application No. 17/324,715system and the energy storage system, and the PV disconnect device is configured electrically disconnect the backup PV power generation system from the microgrid interconnection device to avoid excessive output of the PV power generation for safety purpose [0036].  SUGENO does not disclose the microgrid interconnection device is configured to electrically disconnect the utility grid from the backup PV power generation- 7 -SunPower CorporationApplication No. 17/324,715 system and the energy storage system within a first response time range, and the PV disconnect device is configured electrically disconnect the backup PV power generation system from the microgrid interconnection device within a second response time range, wherein the second response time range is less than the first response time range.  Joos discloses a distribution system detecting anti-islanding, and disconnect the utility grid from the distribution system within a response time range [0010].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGENO to incorporate the teaching of Joos and have the first response time range for disconnect the utility grid from the backup PV power generation- 7 -SunPower CorporationApplication No. 17/324,715 system and the energy storage system within a first response time range, and the PV disconnect device is configured electrically disconnect the backup PV power generation system from the microgrid interconnection device within a second response time range.  Doing so would provide safety to utility worker while comply to utility company’s requirement.  The combination of SUGENO and Joos discloses the claimed invention except for having the second response time range is less than the first response time range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second response time range is less than the first response time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, the second response time range is less than the first response time range.
Regarding claim 22, the combination of SUGENO and Joos discloses the method of claim 21 above, The combination of SUGENO and Joos discloses the claimed invention except for the first response time range is a range from approximately 40 milliseconds to approximately 60 milliseconds, and the second response time range is a range from approximately 10 milliseconds to approximately 30 milliseconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second response time range is less than the first response time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla, US Patent Publication 2018/0123348; hereinafter “Narla ‘348” in view of Joos.
Regarding claim 14, Narla ‘348 discloses a photovoltaic (PV) disconnect device (Fig. 8 and Fig. 10), comprising: 
a relay component (Fig. 8, 614) electrically coupled to a feed circuit (Fig. 8, output of 614 AC grid phase 1-3) of a backup PV power generation system (Fig. 8 and Fig. 9); 
a sensor circuit (Fig. 8, 802b) configured to measure at least one of AC voltage [0061], frequency, and current across the feed circuit of the backup PV power generation system (Fig. 8, 802b across output of inverter that converting power generated by the PV module 620); 
a connector port (Fig. 8, connection terminate at 406) electrically coupled to an energy control system (Fig. 8, 406); and 
a controller (Fig. 8, 406) operatively coupled to the relay component (Fig. 8, 406 coupled to 614 through 802), the sensor circuit (Fig. 8,802b), and the connector port, wherein the controller is configured to receive AC voltage [0061], current, and frequency ([0064] indicates frequency must be measured for synchronization under three-phase AC grid) measurements from the sensor circuit and actuate the relay component, 
wherein the controller is configured to process the AC voltage, current, and frequency measurements and selectively actuate the relay component based on the processed AC voltage, current, and frequency measurements [0061].
Narla ‘348 discloses measuring current, voltage [0061] and the anti-islanding relay (Fig. 8, 614).  Narla ‘348 does not explicitly disclose the controller is configured to process the AC voltage, current, and frequency measurements and selectively actuate the relay component based on the processed AC voltage, current, and frequency measurements.
However, it is well known in the art that primary function of an anti-islanding relay is based on measurement at the point of connection and activate the relay based on the result of the measurement; and measurement current, voltage and frequency are often use to monitor grid events.  The reference of Joos is introduced to provide as an evidence.  Joos discloses an activation of anti-islanding relay is based on current, voltage and frequency [0010]-[0011] [0081] (power is the product of current and voltage measurement) [0086] [0148] [0149]. It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified SUGENO to incorporate the teaching of Joos and include measuring current, voltage, and frequency for the detection of anti-islanding condition in order to have the controller is configured to process the AC voltage, current, and frequency measurements and selectively actuate the relay component based on the processed AC voltage, current, and frequency measurements.  Doing so would allow operating the anti-islanding relay properly, otherwise, the anti-islanding relay would not operate as an anti-islanding relay.
Regarding claim 17, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Joos further discloses the processing of voltage measurements comprises comparing the voltage measurements to a first predetermined threshold (Fig. 4, shows 20% voltage dip), and wherein the first predetermined threshold is based on an electrical code [0105]-[0112].
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla and Joos in view of Dent US Patent Publication 2012/0281444; hereinafter “Dent”.
Regarding claim 15, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Narla further discloses the relay component comprises: 
a first relay (Fig. 8, top switch of AI relay 614) electrically coupled to a first line (Fig. 8, top line of 614) of a feed circuit (Fig. 8, outputs of 614); 
a second relay (Fig. 8, bottom switch of AI relay 614) electrically coupled to a second line (Fig. 8, bottom line of 614) of the feed circuit (Fig. 8, output of 614); and 
a relay driver [0135] configured to energize the first relay (Fig. 8, top switch of AI relay 614) and the second relay (Fig. 8, bottom switch of AI relay 614) such that the first and second relays electrically disconnect the first and second lines of the feed circuit from the energy control system (Fig. 8, shows when 614 is open, top and bottom lines of 614 electrically disconnect from the relay).
the combination of Narla and Joos does not disclose a relay driver for driving the relay.  However, it is well-known in the art that control signal from a controller such as a microprocessor or a logic gate usually incapable of driving a relay and mostly required a relay driver.  The reference of Dent is introduced to provide as an evidence.  Dent discloses relay driver for driving a relay [0135].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of Narla and Joos to incorporate the teaching of Dent and provide a relay driver to drive the relays.  Doing so would allow having enough power to drive the relays.
Regarding claim 16, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Narla further discloses wherein the sensor circuit (Fig. 8, 802b) is configured to measure a first phase line-to-neutral voltage  of the feed circuit (Fig. 8, 614 is across two lines of phase 1 as shown in Fig. 10) and a second phase line- to-neutral voltage of the feed circuit (Fig. 8, 614 is across two lines of phase 2 as shown in Fig. 10).  
Narla discloses the first phase and the second phase lines each with two conductors.  Narla does not disclose the second conductor of each phase is the neutral line.  Dent discloses measurement is made between a phase line and a neutral line (Fig. 6, neutral).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of Narla and Joos to incorporate the teaching of Dent and measure between each phase to neutral.  Doing so would measure the voltage accurately since the neutral line is a return line of the phase lines.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla and Joos in view of Papallo et al., US Patent Publication 2003/0086228; hereinafter “Papallo”.
Regarding claim 23, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, the combination of Narla and Joos does not disclose the photovoltaic disconnect device further comprising a printed circuit board [0031], and wherein the relay component, the sensor circuit, the connector port, and the controller are coupled to the printed circuit board.  However mounting electronics components on a printed circuit board is a well-known practice in the art.  The reference of Papallo is introduced to provide as an evidence.  Papallo discloses a power distribution circuit having a controller and other components coupled to a printed circuit board [0031] (and the disclosure as a whole).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of Narla and Joos to incorporate the teaching of Papallo and provide the printed circuit board, and wherein the relay component, the sensor circuit, the connector port, and the controller are coupled to the printed circuit board.  Doing so would allow quickly assembling the power distribution system in the field.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836   

/TOAN T VU/Primary Examiner, Art Unit 2836